Title: [Diary entry: 25 October 1785]
From: Washington, George
To: 

Tuesday 25th. Thermometer at 54 in the Morng. 58 at Noon and 56 at Night. Forenoon clear and serene, and pleasant; but the Afternoon Windy & cold, with flying clouds. Wind about West. Doctr. Craik went away before Breakfast—he intended to [go to] Alexa. but was to call upon John Alton. Rid to my Plantation in the Neck. Found my Corn & Wheat

there similar with those at the other plantations as described yesterday. Finding the Seeds of the Honey locust had come nearly, or quite to a state of maturity although the thick part of the pod still retained its green colour I had them gathered, lest when ripe they should be gathered by others, to eat.